Citation Nr: 0411178	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-23 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to payment of unauthorized medical expenses incurred 
in conjunction with treatment at a private hospital in September 
2000.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1963 to March 1966.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a June 2002 decision by a Department of Veterans 
Affairs (VA) Consolidated Network Authorization Office in Fort 
Harrison, Montana.  A notice of disagreement was received in June 
2002, a statement of the case was issued in May 2003 and a 
substantive appeal was received in June 2003.  By way of 
correspondence dated March 2004, the veteran withdrew his request 
for a Board hearing.

FINDINGS OF FACT

1.  The veteran is not currently service-connected for any 
disability.

2.  The veteran received medical care at Allen Memorial Hospital 
in September 2000.

3.  The veteran filed a claim for reimbursement of medical 
expenses in November 2001.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses arising 
from care provided in September 2000 have not been met.  38 
U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 
17.1000-17.1004 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 
(2003).  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment was furnished, the veteran 
was enrolled in the VA health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of such emergency treatment; 
(f) The veteran is financially liable to the provider of emergency 
treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with the 
provisions of that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or failure 
to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider.

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2003).

In addition, a veteran is required to file a claim within 90 days 
of the latest of the following:  1)  July 19, 2001; 2)  the date 
that the veteran was discharged from the facility that furnished 
the emergency treatment; 3)  the date of death, but only if the 
death occurred during the stay in the facility that included the 
provision of the emergency treatment; or 4)  the date the veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  

See 38 C.F.R. § 17.1004 (2003).

As an initial matter, the Board must determine if the veteran 
filed the application for reimbursement for medical benefits 
within the period defined in 38 C.F.R. § 17.1004.

The evidence indicates that the veteran received emergency care 
treatment at a non-VA hospital in September 2000.  The evidence 
also indicates that the veteran filed an application for 
reimbursement for medical expenses on November 30, 2001.  The 
record does not demonstrate that the veteran has disputed these 
two facts at any time during the appeals process.

In applying the provisions of 38 C.F.R. § 17.1004, the Board notes 
that the date the veteran filed the application, November 30, 
2001, is more than 90 days after July 19, 2001.  Therefore, the 
veteran does not fall within the regulatory filing period under 
this provision.  The Board also notes that November 30, 2001 is 
more than 90 days past September 25, 2000, the date the veteran 
received the emergency medical care.  Therefore, the veteran does 
not fall within the regulatory filing period under this provision.  

The Board sympathizes with the veteran's contentions.  However, 
the veteran's claim of entitlement to reimbursement for medical 
expenses must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Although he claims in his substantive 
appeal that he was not notified by the RO of the change in law 
until November 2001, the new legislation as passed by Congress was 
effective as of May 29, 2000, and the veteran's claim was not 
received within any of the time periods set out under 38 C.F.R. § 
17.1004.  The Board is bound by the laws and regulations governing 
VA benefits. 

Veterans Claims Assistance Act of 2000

The Board acknowledges that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim."  
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. 
at 132 (VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) 
(VCAA did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 
2002).  As the law is dispositive in the instant claim, the VCAA 
is not applicable.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



